Citation Nr: 0632301	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  98-15 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic left 
lower extremity disorder, to include a Muscle Group XI 
fascial tear.

2.  Entitlement to service connection for a chronic right 
lower extremity disorder, to include a Muscle Group XI 
fascial tear.

3.  Entitlement to service connection for a chronic right 
testicle disorder to include orchitis and sterility.

4.  Entitlement to special monthly pension based on loss of 
use of a creative organ.

5.  Entitlement to service connection for a chronic heart 
disorder to include a murmur.  

6.  Entitlement to service connection for chronic 
hypertension.  

7.  Entitlement to an effective date prior to March 8, 2000, 
for the award of a 20 percent evaluation for a right knee 
disorder
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
January 1998.

The instant appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Little Rock, Arkansas, which denied the claims on appeal.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a chronic left lower extremity 
disorder, to include a Muscle Group XI fascial tear, which 
can be related to his period of service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from a chronic right lower extremity 
disorder, to include a Muscle Group XI fascial tear, which 
can be related to his period of service.

3.  The veteran is not sterile and has not been shown by 
competent medical evidence to suffer from a chronic right 
testicle disorder which can be related to his period of 
service.

4.  The veteran has not been shown by competent medical 
evidence to suffer from a testicular abnormality or 
sterility.

5.  Prior to the promulgation of a decision in the appeal, 
the Board of Veterans' Appeals (Board) received notification 
from the appellant on the record at a hearing that a 
withdrawal of the appeal as to the claims for service 
connection for a chronic heart disorder to include a murmur; 
service connection for chronic hypertension; and entitlement 
to an effective date prior to March 8, 2000, for the award of 
a 20 percent evaluation for a right knee disorder is 
requested.


CONCLUSIONS OF LAW

1.  A chronic left lower extremity disorder, to include a 
Muscle Group XI fascial tear, was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

2.  A chronic right lower extremity disorder, to include a 
Muscle Group XI fascial tear, was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

3.  A chronic right testicle disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

4.  The criteria for special monthly compensation based on 
loss of use of a creative organ have not been met.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2006).

5.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

In a written statement dated in April 2006, the veteran 
withdrew claims for service connection for a chronic heart 
disorder to include a murmur; chronic hypertension; and 
entitlement to an effective date prior to March 8, 2000, for 
the award of a 20 percent evaluation for a right knee 
disorder.  As the criteria for withdrawal of a substantive 
appeal by the appellant have been met, these issues are 
dismissed without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2006).

Service connection claims

The veteran claims that he was hospitalized and treated 
during service of an infection of the testicles.  He believes 
that his medical records show that he was treated and support 
his claim.  He also points to treatment in service as a basis 
for his claim for service connection for the other issues on 
appeal.  

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service 
under 38 U.S.C.A. §§  U.S.C.A. § 1110 (West 2002).  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 U.S.C.A. 
§§  C.F.R. § 3.303(b) (2006).  The law also provides that 
service connection is not granted without evidence showing 
that a disease or disability is currently present.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records reveal that the veteran was 
hospitalized for several days for treatment of acute right 
epididymo-orchitis in 1993.  Follow-up medical records a week 
after his hospitalization and again in 1994 revealed a normal 
genitourinary examination and a full recovery.  There were no 
further complaints, treatment, or diagnosis in the service 
medical records referable to this disorder.  His 1997 
separation examination also assessed a normal genitourinary 
examination.

Service medical records also reveal that in 1995 and again in 
1996 the veteran sought treatment for a knot or lump on his 
leg above the ankle.  He was diagnosed with bilateral 
peroneus brevis muscle herniation.  He was fitted for a 
neoprene sleeve and instructed on how to use a cane.  There 
were no further complaints, treatment, or diagnosis in the 
service medical records referable to this disorder.  His 1997 
separation examination assessed normal lower extremities.

With regard to the left and right lower extremity and right 
testicle claims, the preponderance of the evidence of record 
does not reveal that the veteran has current disabilities 
involving the claimed areas of the lower extremities or the 
right testicle.  The post-service VA treatment records do not 
reveal a current disability involving either lower extremity 
or the right testicle.  

VA examination reports which were developed in order to 
identify the current nature and severity of any disability 
involving the claimed areas of lower extremities or right 
testicle found no evidence of disability in the claimed areas 
of the left or right lower extremity or the right testicle.  
The March 1998 VA muscles examination noted the veteran's 
medical history and complaints but found a normal examination 
of the lower extremities.  There was no loss of muscle 
function and no swelling, tenderness, redness, heat, or 
effusion.  A March 1998 VA genitourinary examination was 
within normal limits.  The veteran denies that he is sterile, 
and laboratory reports assessing seminal fluid revealed a 
sperm count in the normal range.

Without evidence showing that a disease or disability is 
present, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
acknowledges the veteran's reports that he has sore and 
swollen leg muscles after walking a lot and that he has 
recurrent tenderness in the right testicle.  However, the 
medical evaluations and opinions of the VA physicians in 1998 
are more persuasive and probative as the examinations 
constitute competent medical evidence.  Statements by the 
veteran to the effect that his reported lower extremity and 
testicular symptoms are the result of his service do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

The Board therefore finds that the preponderance of the 
evidence is against the claims and that service connection 
for these disorders cannot be granted.  38 U.S.C.A. 
§§  U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. §§  C.F.R. 
§§ 3.102, 3.303 (2006).  Accordingly, in light of the absence 
of any evidence suggestive of a current disability or a link 
between his complaints and service, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a left lower extremity disorder, a 
right lower extremity disorder, and a disorder of the right 
testicle.

Special monthly compensation claim

The veteran asserts that special monthly compensation based 
upon loss of use of a creative organ is warranted secondary 
to his history of acute right epididymo-orchitis in service.  
He has stated that he is not sterile, and the record 
indicates that since service he has fathered two children.  
After a review of the evidence, the Board concludes that his 
contentions are not supported by the evidence.

Under 38 U.S.C.A. § 1114(k), additional monthly compensation 
is payable for loss of use of one or more creative organs 
that is the result of a service-connected disability.  Loss 
of a creative organ will be shown by acquired absence of one 
or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a)(1)(i).  

Loss of use of one testicle will be 
established when examination by a board 
finds that:  

(a) The diameters of the affected 
testicle are reduced to one-third of the 
corresponding diameters of the paired 
normal testicle, or

(b) The diameters of the affected 
testicle are reduced to one-half or less 
of the corresponding normal testicle and 
there is alteration of consistency so 
that the affected testicle is 
considerably harder or softer than the 
corresponding normal testicle; or

(c) If neither of the conditions (a) or 
(b) is met, when a biopsy, recommended by 
a board including a genitourologist and 
accepted by the veteran, establishes the 
absence of spermatozoa.

In the current case, the veteran does not have a service-
connected disability that has resulted in his loss of use of 
a creative organ.  As explained above, service connection is 
not warranted for a chronic right testicle disorder to 
include orchitis and sterility.  The medical evidence reveals 
that his testicles are present and that he has a normal sperm 
count.  Moreover, he does satisfy the criteria above for loss 
of use one or both testicles.  In sum, he clearly does not 
have loss of use of a creative organ.  Accordingly, this 
claim must also be denied.

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

In the present case, the unfavorable decision that is the 
basis of this appeal was already decided when the statute 
pertaining to the duties to notify and assist was enacted.  
The Court acknowledged in Pelegrini that where, as here, the 
38 U.S.C.A. § 5103(a) notice was not mandated at the time of 
the initial decision by the AOJ, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  These requirements were met.

VA provided the requisite notice by means of letters to the 
appellant from the RO dated in 2004 and 2006 and advising him 
of the duty to assist and the duty to notify.  The appellant 
was told of the requirements to establish a successful claim 
for service connection in the 2004 letter and of the 
requirements to establish a successful claim for special 
monthly compensation for loss of use of a testicle in the 
1998 statement of the case.  He was advised of his and VA's 
respective duties in the 2004 letter, at which time the RO 
specifically requested the veteran to provide "any evidence 
in his possession" that pertained to his claims.  

The 2006 notice letter which accompanied the supplemental 
statement of the case did explain the assignment of 
disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  This case 
was remanded for compliance with the duty to assist in 2004.  
Post-service VA medical records has been associated with the 
claims folder.  VA examinations were also developed.  The 
veteran provided statements from his parents and wife.  He 
has not identified any additional sources of information 
which have not been developed.  VA has therefore satisfied 
its duty to notify and assist.  


ORDER

Claims for service connection for a chronic left lower 
extremity disorder, to include a Muscle Group XI fascial 
tear; a chronic right lower extremity disorder, to include a 
Muscle Group XI fascial tear; and a chronic right testicle 
disorder, to include orchitis and sterility, are denied.

The claim for special monthly compensation based upon loss of 
use of a creative organ is denied.

The appeal of the issues of entitlement to service connection 
for a chronic heart disorder to include a murmur; chronic 
hypertension; and entitlement to an effective date prior to 
March 8, 2000, for the award of a 20 percent evaluation for a 
right knee disorder are dismissed without prejudice.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


